DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang (Reg. No. 63,927) on 19 July 2022.

The application has been amended as follows: 

The Claims:
21. (Currently Amended) A system for adjusting a multi-leaf collimator (MLC) in a treatment process, the MLC including a plurality of cross-layer leaf pairs and a plurality of in-layer leaf pairs, each cross-layer leaf pair of the plurality of cross-layer leaf pairs includes a first leaf located in a first layer of leaves and a second leaf opposingly located in a second layer of leaves, and each in-layer leaf pair of the plurality of in-layer leaf pairs includes the first leaf located in the first layer and an opposing first leaf that is opposingly located in the first layer, the system comprising: 
at least one storage device storing a set of instructions; and 
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to perform operations including: Response to Final Office Action Attorney Docket No.: 20618-0502US00 Application No.: 16/848,857 Page 9 of 13 
for each cross-layer leaf pair of at least one of the plurality of cross-layer leaf pairs, 
determining, according to a treatment plan, an effective cross-layer leaf gap to be formed between the first leaf in the first layer and the second leaf in the second layer; 
causing at least one of the first leaf in the first layer or the second leaf in the second layer to move to form the effective cross-layer leaf gap; and 
causing, based on the effective cross-layer leaf gap, an in-layer leaf gap to be formed between the first leaf in the first layer and the opposing first leaf in the first layer of the MLC, 
wherein a size of the in-layer leaf gap is no less than a threshold.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022 was filed after the mailing date of the final Office action on 14 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1-16, 18, 19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-16, 18, and 19, Kuusela et al. (U. S. Patent No. 10,500,417 B2) disclosed a method implemented on at least one machine, each machine of the at least one machine has at least one processor (360) and at least one storage device for adjusting a multi-leaf collimator (MLC) in a treatment process, the MLC including a plurality of cross-layer leaf pairs, each cross-layer leaf pair of the plurality of cross-layer leaf pairs includes a first leaf located in a first layer (500) of leaves and a second leaf opposingly located in a second layer (530) of leaves (column 6, line 63 - column 8, line 23).
However, the prior art failed to disclose or fairly suggested a method as claimed.

With respect to claim 21, Kuusela et al. (U. S. Patent No. 10,500,417 B2) disclosed a system for adjusting a multi-leaf collimator (MLC) in a treatment process, the MLC including a plurality of cross-layer leaf pairs and a plurality of in-layer leaf pairs, each cross-layer leaf pair of the plurality of cross-layer leaf pairs includes a first leaf located in a first layer (500) of leaves and a second leaf opposingly located in a second layer (530) of leaves, and each in-layer leaf pair of the plurality of in-layer leaf pairs includes the first leaf located in the first layer and an opposing first leaf that is opposingly located in the first layer, the system comprising: 
at least one storage device storing a set of instructions; and 
at least one processor (360) in communication with the at least one storage device (column 5, line 32 - column 6, line 3).
However, the prior art failed to disclose or fairly suggested a system as claimed.

With respect to claim 22, the prior art failed to disclose or fairly suggested a non-transitory computer-readable medium storing instructions as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 12 July 2022 with respect to claim 21 have been fully considered.  The rejection of claim 21 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (U. S. Patent No. 11,331,517 B2) disclosed a radiation therapy device comprising a multi-leaf collimator.
Stahl et al. (U. S. Patent No. 10,892,064 B2) disclosed a multi-leaf collimator.
Hernandez (U. S. Patent No. 10,709,905 B2) disclosed a method of calculating a tongue-and-groove effect of a multi-leaf collimator.
Wang (U. S. Patent No. 10,434,334 B2) disclosed methods and systems for an irradiation based on a fluence map.
Prince et al. (U. S. Patent No. 8,637,841 B2) disclosed multi-level multi-leaf collimators.
Hughes et al. (U. S. Patent No. 5,847,403 A) disclosed a system and a method for reducing a radiation leakage with intensity-modulated treatments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884